Roberts, J.
We think there is no error shown in the record. The question of most importance, seems to be, whether or not, the court erred, in overruling the exceptions to the petition for certiorari. The evidence of Walton, as detailed in the petition, stops short of a full and satisfactory denial of the facts, sworn to by Hamilton. It should have shown, that he was liable to Roy for the hire of the negroes, so as to negative the existence of his liability to Hamilton, arising from the use of his slaves.
Judgment affirmed.